Brief Stricken and Order filed December 8, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00626-CR
                                    ____________

                   PAUL PATRICK SECHELSKI, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 12th District Court
                            Grimes County, Texas
                         Trial Court Cause No. 16,732

                                      ORDER

      On November 15, 2016, appellant’s court-appointed counsel tendered for
filing a brief in which she concludes the appeal is wholly frivolous and without merit.
See Anders v. California, 386 U.S. 738 (1967). This court rejected the brief because
it did not contain any contact information for appellant. Counsel filed an Anders
brief on November 28, 2016, that provides the mailing address for the Classification
and Records department of the Texas Department of Criminal Justice. That
information is not sufficient for the court to notify appellant of counsel’s filing.
Further, counsel has not filed a motion to withdraw.
      Accordingly, we order the brief STRICKEN. Counsel shall file a brief and
motion to withdraw that comply with the requirements of Anders and Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014), by January 8, 2016. Information and
materials about Anders filings may be found on the court’s website.

                                 PER CURIAM




                                        2